Title: Circular to French Consuls and Vice-Consuls, 7 September 1793
From: Jefferson, Thomas
To: French Consuls,French Vice-Consuls



Sir
Philadelphia, September 7th. 1793.
 
Finding by the protests of several of the Consuls of France, by their advertisements in the public papers, and other proceedings, and by other sufficient testimony, that they claim, and are exercising, within the United States a general admiralty jurisdiction, and in particular assume to try the validity of prizes, and to give sentence thereon as Judges of Admiralty; and moreover that they are undertaking to give Commissions within the United States, and to enlist, or encourage the enlistment of men, natives or inhabitants of these States, to commit hostilities on nations with whom the United States are at peace, in direct opposition to the laws of the land; I have it in charge from the President of the United States to give notice to all the Consuls and Vice Consuls of France in the United States, as I hereby do to you, that if any of them shall commit any of the acts beforementioned, or assume any jurisdiction not expressly given by the Convention between France and the United States, the Exequatur of the Consul so transgressing, will be immediately revoked, and his person be submitted to such prosecutions and punishments as the laws may prescribe for the case. I have the honor to be, with respect Sir, Your most Obedient and most humble servant.

Th: Jefferson

